DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 11-20 and 30) in the reply filed on 5 February 2021 is acknowledged.  The traversal is on the ground(s) that claims are never species and .  This is not found persuasive because Species I and II were defined by their respective features in the Requirement for Unity of Invention of 7 December 2020. The claim numbers were only provided for convenience in the case of an election of a particular species	. 
Since the instant application is a national stage application submitted under 35 USC 371, the unity of invention restriction analysis applies. Species I and II lack unity a posteriori since the special technical features of Species I (temperature sensing and temperature compensation) and special technical features of Species II (structure of electrodes and characteristics of a common electrode) are not shared among the claimed species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 February 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0077178 A1) in view of Komi (US 2012/0024954 A1).
Claim 11, Lee teaches a camera module (see Fig. 16), comprising:
a liquid lens (electrowetting lens comprising fluid F1 and fluid F2; see Fig. 15 and paragraph 0007, 0058), the liquid lens comprising:
a first plate (structure 760; Fig. 15 and paragraph 0094) comprising a cavity in which a conductive liquid and a non-conductive liquid (lens area LA containing fluid F1 and F2, electrowetting type lens inherently comprises a conductive liquid and dielectric material; see Fig. 15 and paragraph 0007, 0028, 0054) are disposed;
a first electrode disposed on the first plate (third electrode portion 730 may be on upper/lower surface of intermediate structure 760; see Fig. 15 and paragraph 0094);
a second electrode disposed under the first plate (first electrode portion 720 may be on upper/lower surface of intermediate structure 760; see Fig. 15 and paragraph 0094);

a third plate disposed under the second electrode (lower substrate 710; see Fig. 15 and paragraph 0094);
but Lee is silent regarding: 
a lens holder accommodating the liquid lens and a solid lens therein;
a sensor substrate on which an image sensor is disposed, the sensor substrate being disposed under the lens holder;
a control unit disposed on the sensor substrate, the control unit controlling a voltage to be applied to the first electrode and the second electrode;
a connection unit configured to electrically connect the first electrode or the second electrode to the sensor substrate; and
a temperature sensor disposed on the connection unit, wherein the lens holder comprises a recess in which the temperature sensor is disposed.
Komi teaches a lens holder (camera body 4; paragraph 0035 and structure of Fig. 2) accommodating a liquid lens (liquid lens 2; paragraph 0035 and Fig. 2) and a solid lens therein (master lens 3; paragraph 0035 and Fig. 2)
a sensor substrate (CMOS substrate 7; paragraph 0039 and Fig. 2) on which an image sensor is disposed (CMOS image sensor 70; paragraph 0039 and Fig. 2), the sensor substrate being disposed under the lens holder (see Fig. 2);
a control unit (decoder 12 and ASIC 13; paragraph 0059) disposed on the sensor substrate (decoder 12 mounted on main substrate 8 that is disposed on substrate 7; see Fig. 2), the control unit (decoder 12 performs processing of camera module 2; paragraph 0059) controlling a voltage 
a connection unit (flexible printed circuit substrate 9; paragraph 0039 and Fig. 2) configured to electrically connect the first electrode (flexible printed circuit substrate 9 comprises “first electrode pattern 95a, which is an example of a first electrode portion connected to the first electrode 21 of the liquid lens 2; paragraph 0040) or the second electrode (flexible printed circuit substrate 9 comprises “a second electrode pattern 95b, which is an example of a second electrode portion connected to a second electrode 23 thereof;” paragraph 0040) to the sensor substrate (“flexible printed circuit substrate 9 is also provided with an electrode portion 91 connected to a connector 72 of the CMOS substrate 7;” paragraph 0040); and
a temperature sensor disposed on the connection unit (thermistor 10 “installed in a sensor-mounting portion 93 of the flexible printed circuit substrate 9;” paragraph 0046), wherein the lens holder comprises a recess in which the temperature sensor is disposed (“aperture portion 41 is formed in the lens-mounting portion 40 so as to be conformable to the sensor-mounting portion 93 and the thermistor 10 is mounted in the aperture portion 41 of the lens-mounting portion 40, as shown in FIG. 1;” paragraph 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Komi with that of Lee in order to perform temperature-compensating focus control such that correct autofocus may be realized (see paragraph 0017 of Komi). 



Claim 13, Komi further teaches wherein the connection unit comprises: a first terminal part connected to the liquid lens (electrode portion 90 of the flexible printed circuit substrate 9 connected to liquid lens 2; paragraph 0053 and Fig. 4); and
a second terminal part connected to the sensor substrate (flexible printed circuit substrate 9 is also provided with an electrode portion 91 connected to a connector 72 of the CMOS substrate 7 and main substrate 8; paragraph 0040), wherein the second terminal part comprises a voltage supply terminal configured to be electrically connected to the liquid lens (predetermined voltage is applied across the first electrode pattern 95a and the second electrode pattern 95b of the flexible printed circuit substrate 9; paragraph 0046. First electrode pattern 95a is connected to liquid lens 2; see paragraph 0042) and a first sensor terminal configured to be electrically connected to the temperature sensor (thermistor 10 is an example of temperature-detecting means and is installed in a sensor-mounting portion 93 of the flexible printed circuit substrate 9; paragraph 0046), and wherein the sensor substrate comprises a second sensor terminal connected to the voltage supply terminal (predetermined voltage is applied across the first electrode pattern 95a and the second electrode pattern 95b of the flexible printed circuit substrate 9; paragraph 0046 and Fig. 5A) and a third sensor terminal connected to the temperature sensor (information 

Claim 19, Komi further teaches:
a storage unit (ASIC 13 stores a correction table; paragraph 0064) configured to store variation in diopter corresponding to a change in temperature of the liquid lens (table relating information of voltage to be applied to liquid lens 110; see paragraph 0066. The voltage changes the shape and curvature of the liquid lens, see paragraph 0033 and 0007), wherein the control unit recognizes the variation in diopter corresponding to a change in temperature of the liquid lens from data stored in the storage unit (voltage is applied to liquid lens via electrode portion 90 of the flexible printed circuit substrate 9; paragraph 0065).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Komi and further in view of Iijima (US 2010/0259648 A1).
Claim 16, Lee in view of Komi teaches the camera module according to claim 11, but is silent regarding wherein the temperature sensor outputs a change in temperature of the liquid lens in a form of a 12-bit digital signal.
Iijima teaches wherein a temperature sensor (temperature sensor 126) outputs a change in temperature of the camera module in a form of a 12-bit digital signal (temperature sensor signal Ts is generated by a 12-bit ADC; paragraph 0089).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Iijima with the temperature sensor of the liquid lens of Lee in view of Komi in order to improve precision of the temperature .

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Komi and further in view of Liu (US 2014/0017625 A1).
Claim 17, Lee in view of Komi teaches the camera module according to claim 11, Lee further teaches wherein the second electrode includes a plurality of individual electrodes (each electrode portion includes a plurality of electrodes arranged in a circumferential direction (see Fig. 14and paragraph 0091), 
but Lee in view of Komi is silent regarding wherein the control unit determines different driving voltages for respective ones of the individual electrodes in order to perform a compensation operation for optical image stabilization (OIS).
Liu teaches wherein a liquid lens (adjustable liquid lens; paragraph 0030) comprises a control unit that determines different driving voltages for respective ones of the individual electrodes (four-electrode liquid lens; paragraph 0042) in order to perform a compensation operation for optical image stabilization (OIS) (microprocessor 34 generates four different voltage signals V1,V2,V3,V4 to control the shape of the liquid interface to provide image stabilization in two orthogonal directions; paragraph 0041-0044).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Liu with that of the cited prior art in order to mitigate the effects of shaking while capturing an image (see paragraph 0037 of Liu).


a gyro sensor configured to sense movement of the camera module and to output a sensing signal corresponding to the movement, wherein the control circuit determines a level of a voltage applied to the first and second electrodes in response to the sensing signal and a change in temperature of the liquid lens.
Liu teaches a gyro sensor (motion sensor 32; paragraph 0033) configured to sense movement of the camera module and to output a sensing signal corresponding to the movement (motion sensor 32 is a gyroscope to provide “a motion signal indicative of camera movement;” paragraph 0035), wherein the control circuit determines a level of a voltage applied to the first and second electrodes in response to the sensing signal and a change in temperature of the liquid lens (“Microprocessor 34 analyzes the movement information from this motion signal, converts it into a voltage signal that corresponds to four or more of a plurality of voltages, and determines where to best apply these voltages to liquid lens 36 through respective liquid lens driver elements 38;” paragraph 0035).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0077178 A1) in view of Patscheider (US 2018/0136372 A1).
Claim 20, Lee teaches a method of controlling a liquid lens included in a camera module, the liquid lens comprising a common electrode (common electrodes 227-229; paragraph 0074) and four individual electrodes (see plurality of electrodes of the first electrode portion 220 and plurality of electrodes of second electrode portion 240; paragraph 0070 and Fig. 6) to adjust an interface formed by two liquids (curvature of the lens surface LS is changed by applying 
determining variation in diopter (curvature based on variable focus; paragraph 0097, 0101-0102)
adjusting voltages to be supplied to the four individual electrodes in response to the variation in diopter (control unit controls a voltage for adjusting a curvature of a lens surface of the variable-focus lens VF; paragraph 0097, 0072). 
but Lee is silent regarding: 
sensing a change in temperature of the liquid lens;
determining variation in diopter corresponding to the change in temperature; and
adjusting voltages to be supplied to the four individual electrodes in response to the variation in diopter.
Patscheider teaches sensing a change in temperature of a liquid lens (temperature of the liquid of liquid lens 1 is sensed by temperature sensor 700; paragraph 0263);
determining variation in diopter corresponding to the change in temperature (increasing temperature leads to increased curvature of lens 1; paragraph 0156);
liquid lens curvature is compensated in response to the change in temperature (curvature of the lens is adjusted to compensate a thermal expansion of the liquid 2 of the lens; paragraph 0233).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Patscheider with that of Lee in order to compensate for thermal drift of the focal length of the liquid lens (see paragraph 0002-0003 of Patscheider). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0077178 A1) in view of Komi (US 2012/0024954 A1), and further in view of Patscheider (US 2018/0136372 A1).
Claim 30, Lee teaches a camera module (see Fig. 16), comprising:
a liquid lens (electrowetting lens comprising fluid F1 and fluid F2; see Fig. 15 and paragraph 0007, 0058), the liquid lens comprising:
a first plate (structure 760; Fig. 15 and paragraph 0094) comprising a cavity in which a conductive liquid and a non-conductive liquid (lens area LA containing fluid F1 and F2, electrowetting type lens inherently comprises a conductive liquid and dielectric material; see Fig. 15 and paragraph 0007, 0028, 0054) are disposed;
a first electrode disposed on the first plate (third electrode portion 730 may be on upper/lower surface of intermediate structure 760; see Fig. 15 and paragraph 0094);
a second electrode disposed under the first plate (first electrode portion 720 may be on upper/lower surface of intermediate structure 760; see Fig. 15 and paragraph 0094);
a second plate disposed on the first electrode (upper substrate 790; see Fig. 15 and paragraph 0094); and
a third plate disposed under the second electrode (lower substrate 710; see Fig. 15 and paragraph 0094);
a control unit controlling a voltage to be applied to the first and the second electrode (selectively applying voltage to the plurality of electrodes; paragraph 0072);

but Lee is silent regarding: 
a lens holder accommodating the liquid lens and a solid lens therein;
a sensor substrate on which an image sensor is disposed, the sensor substrate being disposed under the lens holder;
a control unit disposed on the sensor substrate, the control unit controlling a voltage to be applied to the first electrode and the second electrode; and
a connection unit configured to electrically connect the first electrode or the second electrode to the sensor substrate.
Komi teaches a lens holder (camera body 4; paragraph 0035 and structure of Fig. 2) accommodating a liquid lens (liquid lens 2; paragraph 0035 and Fig. 2) and a solid lens therein (master lens 3; paragraph 0035 and Fig. 2)
a sensor substrate (CMOS substrate 7; paragraph 0039 and Fig. 2) on which an image sensor is disposed (CMOS image sensor 70; paragraph 0039 and Fig. 2), the sensor substrate being disposed under the lens holder (see Fig. 2);
a control unit (decoder 12 and ASIC 13; paragraph 0059) disposed on the sensor substrate (decoder 12 mounted on main substrate 8 that is disposed on substrate 7; see Fig. 2), the control unit (decoder 12 performs processing of camera module 2; paragraph 0059) controlling a voltage to be applied to a first electrode and a second electrode (“ASIC 13 [stores] a relation table of the distance to the code symbol 30 to be photographed and the voltage to be applied to the liquid lens 2;” paragraph 0063);

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Komi with that of Lee in order to perform temperature-compensating focus control such that correct autofocus may be realized (see paragraph 0017 of Komi). 
Lee in view of Komi is silent regarding a temperature sensor disposed on the liquid lens, and wherein the temperature sensor is disposed on the rib region.
Patscheider teaches a temperature sensor disposed on a liquid lens (temperature sensor 700 on liquid lens 1; paragraph 0263 and Fig. 36), and wherein the temperature sensor is disposed on the rib region (see temperature sensor 700 on circumference of liquid lens 1; Fig. 36).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Patscheider with that of Lee in view of Komi in order to compensate for thermal drift of the focal length of the liquid lens (see paragraph 0002-0003 of Patscheider). 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696